Citation Nr: 0809695	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for Post Traumatic Stress Disorder (PTSD), 
including whether service connection may be granted. 

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral tinnitus.

4. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for sebaceous cysts, including as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran was afforded a February 2008 Travel Board 
hearing before the undersigned Veterans Law Judge in 
connection with his claims. A transcript of the hearing is 
associated with the record. 

In February 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his case on the docket.  

Further, although the RO found that the veteran had not 
submitted new and material evidence in a March 2004 decision 
(with regard to the present application to reopen the claim 
of service connection for PTSD), the record indicates that 
the RO performed a de facto reopening of the claim by 
providing the veteran with an updated VA medical examination 
for PTSD. Cf. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that 
unless new and material evidence has been submitted, the duty 
to assist does not attach). 

Because the Board presently finds that the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for PTSD, last denied on any basis by 
rating decision dated in January 2002, no prejudice inures to 
the veteran by the RO's consideration of this petition to 
reopen a claim last denied by rating decision dated in August 
1991. See Meyer v. Brown¸9 Vet. App. 425, 431 (1996); Allday 
v. Brown, 7 Vet. App. 517, 533 (1995); Branham v. Derwinski, 
1 Vet. App. 93 (1990).

The issues of service connection for hearing loss, tinnitus, 
and a skin condition of sebaceous cysts are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

	
FINDINGS OF FACT

1.  By a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; a timely 
notice of disagreement was not received. 

2. Certain evidence received since the January 2002 rating 
decision is neither cumulative, nor redundant of the evidence 
of record at the times of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3. The veteran does not have PTSD.
  

CONCLUSIONS OF LAW

1. The January 2002 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 

3. The criteria for the establishment of service connection 
for PTSD are not met. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303; 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2001 and 
August 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the denial of the claim in the instant decision 
makes the notification error non-prejudicial. Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007). The veteran 
also did not receive new and material evidence notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 
However, the grant to reopen the veteran's PTSD claim for new 
and material evidence makes the notification error non-
prejudicial. Sanders, supra. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and the case is ready for appellate 
review.

Analyses

New and material evidence

The veteran contends that new and material evidence has been 
submitted to reopen his PTSD service connection claim. 
Although the RO considered the petition to reopen as an 
original claim, the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim. Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  

The Board finds that new and material evidence has been 
submitted and grants the veteran's claim to reopen. 

In a January 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD. A notice of disagreement was not received to initiate 
an appeal from that decision. In June 2003, the veteran 
submitted a request to reopen his claim of entitlement to 
service connection for PTSD.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2002, the RO denied the veteran's PTSD claim for 
lack of a current diagnosis. However, the RO did not consider 
a July 2001 VA treatment record reflecting a PTSD diagnosis. 

The July 2001 VA treatment record is new, because it was not 
previously of record. It is also material, because it 
pertains to whether the veteran currently has a PTSD 
disability. It raises a reasonable possibility of 
substantiating the claim since it pertains to a necessary 
element, whether the veteran currently has PTSD, that was 
lacking in the last prior final denial. 

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service connection for PTSD

The veteran seeks service connection for PTSD. After 
carefully considering the record, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must be denied. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The veteran clearly served in combat, as evidenced by his 
receipt of the Combat Infantryman's Badge and his Report of 
Separation from the Armed Forces. However, while his 
stressors are therefore presumed, the claim is presently 
denied on the basis that the preponderance of the competent 
evidence does not show him to have PTSD.

The claim was originally denied on the basis that the veteran 
did not have PTSD. However, received during the current 
attempt to reopen the claim is a July 2001 VA treatment note, 
indicating a diagnostic assessment of PTSD, undertaken with a 
view towards ascertaining treatment. However, the veteran 
underwent an October 2003 VA examination for PTSD, to 
ascertain whether he had the disorder. After a thorough 
clinical examination, with review of the claims folder, the 
examiner concluded that the veteran did not have PTSD. VA 
treatment records, dated March 2001 and September 2006, also 
reflect that after a mental status examination, the veteran 
was not found to have PTSD. 

The preponderance of the informed and competent medical 
evidence does not indicate the veteran has PTSD. It is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence.  See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

 While the July 2001 treatment note indicates PTSD, the basis 
for the assessment is not known. The October 2003 VA 
examination was comprehensive, including review of the claims 
folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 




ORDER

The petition to reopen the claim of entitlement to service 
connection for PTSD is granted. To this extent and to this 
extent only, the appeal is granted. 

Service connection for PTSD is denied. 


REMAND

Regarding the veteran's claim of service connection for 
hearing loss, tinnitus, and sebaceous cysts, an RO decision 
dated in June 2000 denied the veteran's appeal for 
entitlement to service connection. Since the veteran did not 
file a notice of appeal as to the RO decision, the decision 
is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002). As a result, 
the claim of entitlement to service connection for hearing 
loss, tinnitus, and sebaceous cysts may be considered on the 
merits only if new and material evidence has been submitted 
since the June 2000 RO decision. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) held in part that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant. It further held that VA must, 
in the context of a claim to reopen, examine the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

The veteran has not received a notice letter in compliance 
with the Kent ruling. Therefore, the issues of entitlement to 
service connection for hearing loss, tinnitus, and sebaceous 
cysts, are remanded for notice in compliance with the Court's 
decision in Kent. Kent, supra.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen claims of service 
connection for hearing loss, tinnitus, and 
sebaceous cysts, last denied in a June 
2000 rating decision. Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Kent ruling, and 
advise the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant. 
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2. Thereafter, the RO should readjudicate 
the claims for service connection. If the 
benefits are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


